DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kanamori fails to explicitly teach a reflective optical member that is on a light path of the display light between the reflective mirror and the display and disposed at a position facing the display, transmits the display light emitted from the display toward the reflective mirror, and reflects external light directed from the reflective mirror toward the display; However, Kanamori teaches the optical system 14 includes a combination of a mirror, a lens, and the like (.para. [0020]). However does not give any further information or detail to the optical system. The examiner is combining the whole optical system of  Nakane and not just one mirror as the applicant is arguing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (US Patent Publication Number 2011/0102483 A1) in view of Hada (US Patent Publication Number 2014/0232763 A1) and in further view of Nakae (US Patent Publication Number JP  Patent Publication NumberS6320243 A1).
Kanamori, teaches as claimed in claim 1, a vehicle display device (Fig. 1, 3 and 4) comprising: a display (12) that emits, as display light, a display image projected on a projection target (16) provided outside the vehicle display device; at least one reflective mirror (14) that is disposed on a light path of the display light from the display to the projection target and reflects the display light; an optical sensor (34) that detects external light (Lo) entering from an opening (Figure 4)communicating between the outside and an internal space1 (¶ 0023); and a controller (30) configured to execute temperature decreasing operation for reducing a temperature of the display when the optical sensor detects the external light2, wherein at least one of the optical sensor (32) is disposed at a position to which the external light directed toward the display via the reflective mirror is reflected by the reflective optical member to be directed (Fig. 3). Kanamori fails to explicitly teach a reflective optical member that is on a light path of the display light between the reflective mirror and the display and disposed at a position facing the display, transmits the display light emitted from the display toward the reflective mirror, and reflects external light directed from the reflective mirror toward the display; However, Kanamori teaches the optical system 14 includes a combination of a mirror, a lens, and the like (.para. [0020]). However does not give any further information or detail to the optical system. In a related art, Nakane teaches vehicle display device (Fig. 1 and 2) comprising: a display (42) that emits, as display light,  a display image projected on a projection target (V) provided outside the vehicle display device; at least one reflective mirror (75) that is disposed on a light path of the display light from the display to the projection target and reflects the display light; a reflective optical member (70) that is on a light path of the display light (D) between the reflective mirror (75) and the display (30) and disposed at a position facing the display, transmits the display light emitted from the display toward the reflective mirror, and reflects external light directed from the reflective mirror toward the display, the display includes: a transmissive liquid crystal display unit (60); and a backlight unit (50) that illuminates the liquid crystal display unit from a back side (¶ 0004), the backlight unit is disposed facing the reflective mirror (70), and the reflective optical member (75) is disposed inclined toward the optical sensor with respect to an emission direction of light emitted from the backlight unit toward the reflective mirror. 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the vehicle display device, as taught by Kanamori, with the optical system, as taught by Hada, for the purpose of providing a way so the virtual image increases to a size so that the display image D displayed on the screen 60 is also enlarged (¶ 0075). 
Kanamori and Hada fail to teach an optical sensor is disposed at a position to which the external light directed toward the display via the reflective mirror is reflected by the reflective optical member to be directed onto the optical sensor. In a related art, Nakane teaches vehicle display device (Fig. 1, 3 and 4) teaches vehicle display device (Fig. 1 and 2) comprising a housing (36), an inner housing (42) contained inside the housing a display (42) that emits, as display light,  a display image projected on a projection target (V) provided outside the vehicle display device; at least one reflective mirror (52) that is supported by the inner housing (36) and disposed on a light path of the display light from the display to the projection target and reflects the display light; a reflective optical member (50) contained in the inner housing (36), on a light path of the display light (42) between the reflective mirror (52) and the display (42) and disposed at a position facing the display, transmits the display light emitted from the display toward the reflective mirror, and reflects external light directed from the reflective mirror toward the display an optical sensor (48) that is supported by the inner housing and detects external light from an opening communicating between the outside and an internal space of the inner housing (36), the optical sensor (48) is disposed at a position to which the external light  directed toward the display 3via the reflective mirror (52) is reflected by the reflective optical member to be directed onto the optical sensor (48) via the inner housing, the reflective optical member (50)  is disposed inclined toward the optical sensor (48)  with respect to an emission direction of light emitted from the backlight unit (40) toward the reflective mirror, and the external light directed toward the display is reflected by the reflective optical member (52)to be directed onto the optical sensor (48) via the inner housing (46).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the vehicle display device, as taught by Kanamori and Hada, with the optical system, as taught by Sato, for the purpose of providing wherein the reflective optical member is supported by the display. (¶ 0075). 
Kanamori teaches as claimed in claim 2, wherein the optical sensor (34) is disposed on an opposite side4 of the opening via the reflective optical member (14) in the internal space.
Kanamori taches as claimed in claim 3, a controller (30) configured to execute temperature decreasing operation for reducing a temperature of the display when the optical sensor detects the external light is equal to or less than a threshold value (¶0029). Kanamori fails to teach a temperature sensor that detects the temperature of the display, wherein the controller restricts execution of the temperature decreasing operation when the optical sensor detects the external light and a detected value by the temperature sensor is equal to or less than a threshold value. In a related art, Hada teaches further comprising: a temperature sensor (40) that detects the temperature of the display, wherein the controller restricts execution of the temperature decreasing operation when the detected value by the temperature sensor is equal to or less than a threshold value (¶ 0028).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the vehicle display device, as taught by Kanamori and Hada, with the temperature sensor, as taught by Hada, for the purpose of providing a way to suppress an occurrence of a luminescent spot defect or black spot defect, and keep the life span of the display element long (¶ 0025).
Kanamori taches as claimed in claim 4, a controller (30) configured to execute temperature decreasing operation for reducing a temperature of the display when the optical sensor detects the external light is equal to or less than a threshold value (¶0029). Kanamori fails to teach a temperature sensor that detects the temperature of the display, wherein the controller restricts execution of the temperature decreasing operation when the optical sensor detects the external light and a detected value by the temperature sensor is equal to or less than a threshold value. In a related art, Hada teaches further comprising: a temperature sensor (40) that detects the temperature of the display, wherein the controller restricts execution of the temperature decreasing operation when the detected value by the temperature sensor is equal to or less than a threshold value (¶ 0028).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the vehicle display device, as taught by Kanamori and Hada, with the temperature sensor, as taught by Hada, for the purpose of providing a way to suppress an occurrence of a luminescent spot defect or black spot defect, and keep the life span of the display element long (¶ 0025).
Kanamori taches as claimed in claim 5, a controller (30) configured to execute temperature decreasing operation for reducing a temperature of the display when the optical sensor detects the external light is equal to or less than a threshold value (¶0029). Kanamori fails to teach a temperature sensor that is at least in a vehicle and disposed outside the vehicle display device, wherein the controller restricts execution of the temperature decreasing operation when the optical sensor detects the external light and a detected value by the temperature sensor is equal to or less than a threshold value. In a related art, Hada teaches a temperature sensor that is at least in a vehicle and disposed outside the vehicle display device( ¶ 0092), wherein the controller restricts execution of the temperature decreasing operation when the optical sensor detects the external light and a detected value by the temperature sensor is equal to or less than a threshold value.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the vehicle display device, as taught by Kanamori and Hada, with the temperature sensor, as taught by Hada, for the purpose of providing a way to suppress an occurrence of a luminescent spot defect or black spot defect, and keep the life span of the display element long (¶ 0025).
Kanamori taches as claimed in claim 6, a controller (30) configured to execute temperature decreasing operation for reducing a temperature of the display when the optical sensor detects the external light is equal to or less than a threshold value (¶0029). Kanamori fails to teach a temperature sensor that is at least in a vehicle and disposed outside the vehicle display device, wherein the controller restricts execution of the temperature decreasing operation when the optical sensor detects the external light and a detected value by the temperature sensor is equal to or less than a threshold value. In a related art, Hada teaches a temperature sensor that is at least in a vehicle and disposed outside the vehicle display device( ¶ 0092), wherein the controller restricts execution of the temperature decreasing operation when the optical sensor detects the external light and a detected value by the temperature sensor is equal to or less than a threshold value.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the vehicle display device, as taught by Kanamori and Hada, with the temperature sensor, as taught by Hada, for the purpose of providing a way to suppress an occurrence of a luminescent spot defect or black spot defect, and keep the life span of the display element long (¶ 0025).
Kanamori taches as claimed in claim 13 , rein the reflective optical member is supported by the transmissive liquid crystal display unit.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

14 July 2022

/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
\



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 (¶ 0023 the control unit 30 causes the control circuit 36 to input a signal, which represents the interior illumination Li detected by using the interior illuminance sensor 32 (internal space is the interior space that Li is detected), a signal, which represents the exterior illumination Lo detected by using the exterior illuminance sensor 34 (outside infom, and a signal, which represents the vehicle running speed detected by using the vehicle information sensor
        
        
        3Light is directed in the direction of the display and is reflected by mirror 52
        4  The sensor is on top of element 2 and mirror 14 is under element 2.